Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 1 of 49 PageID #:
                                  3415



     ---------- Forwarded message ---------
     From: Steve Kardell <skardell@kardelllawgroup.com>
     Date: Tue, Oct 23, 2018 at 9:06 PM
     Subject: John, your email below recalls the phrase "there's
     got to be a pony..."
     To: Barcus, John M. <john.barcus@ogletree.com>
     Cc: Denise Devia <ddevia@kardelllawgroup.com>,
     Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>,
     adatik@txcivillitigation.com
     <adatik@txcivillitigation.com>, Laura Smith
     <lauramsmith66@gmail.com>


     Please hold these two dates and we will issues notices.
     Other issues will be subsequently addressed, if necessary.




     Steve Kardell



     Board Certified Labor & Employment Law; Texas Board



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 2 of 49 PageID #:
                                  3416



     of Legal Specialization




     4514 Cole Avenue, Suite 600
     Dallas, Texas 75205

     Direct: 214-616-4654

     Secure Fax: 469-729-9926

     Email: skardell@kardelllawgroup.com

     Website: www.dallaswhistleblowerlawyer.com




     This e-mail is covered by the Electronic Communications Privacy Act, 18
     U.S.C. §§ 2510-2521 and is LEGALLY PRIVILEGED. The information
     contained in this e-mail is intended only for the individual or entity named



                                                                                    Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 3 of 49 PageID #:
                                  3417



     above. If the reader of this message is not the intended recipient, or the
     employee or agent responsible for delivering it to the intended recipient,
     you are hereby notified any dissemination, distribution or copying of this
     communication is STRICTLY PROHIBITED. If you have received this
     communication in error, please immediately notify us by telephone
     (214-707-2466), and destroy the original message. Thank You.




     From: Barcus, John M. <john.barcus@ogletree.com>
     Sent: Tuesday, October 23, 2018 5:46 PM
     To: Steve Kardell <skardell@kardelllawgroup.com>
     Cc: Denise Devia <ddevia@kardelllawgroup.com>;
     Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>
     Subject: RE: SuperValu depo



     Steve:



     Trying to address your continued last-minute requests for
     new depositions has become increasingly frustrating,
     especially given the November 11 discovery deadline and
     the fact that the case has been on file for a year.



     You initially asked to depose Juan Manuel Gonzalez earlier
     this summer. When we told you we would only present him
     in Miami, you filed a motion asking the court to order us to
     bring him here. The judge declined. We then told you that
     we would make Mr. Gonzalez available in Miami on


                                                                                  Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 4 of 49 PageID #:
                                  3418



     November 2, including by telephone if necessary, but that
     he was otherwise unavailable due to prior travel
     commitments spanning the globe. You repeated an earlier
     request that we agree to let your client take the deposition,
     so that it could proceed on November 2. When we declined,
     you filed a motion asking for that relief, which was denied.



     When you asked for Mr. Leandro’s deposition for the first
     time two weeks ago, we offered to present him and Mr.
     Gonzalez both on November 2, if that was something you
     were interested in doing. Your office seemingly accepted
     the offer and noticed both depositions for that date, but you
     soon thereafter you suggested in a motion asking for an
     emergency phone conference that we had somehow
     unilaterally tried to restrict you to less than your full
     allotment of time with each witness, which was not the
     case. We were trying to save you a second trip to Miami,
     and to allow you to get the Leandro deposition in before the
     close of discovery, despite the 11th-hour request.



     At the conclusion of John Tyson’s deposition earlier this
     month, you told my client and me that you intended to
     withdraw as counsel, and that your client would be
     proceeding pro se. We indicated that we would have no
     objection, so long as you did not later attempt to “re-
     appear.” You wouldn’t commit to not reappearing, but no
     motion was forthcoming. Early last week, you indicated
     that you might file a motion for continuance of the final


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 5 of 49 PageID #:
                                  3419



     hearing and to extend the discovery deadline. No motion
     was forthcoming. At the conclusion of Chris Ponder’s
     deposition on October 18, I told you that we would agree to
     present Mr. Gonzalez and Mr. Leandro for deposition in
     Miami during the first week of December, on consecutive
     dates of your choosing, but would not agree to any other
     discovery after the November 11 deadline. You told us that
     was acceptable, and informed us that one of your client’s
     associate attorneys would be making an appearance as co-
     counsel and would be conducting the depositions, which
     we indicated was fine. I informed the court clerk of the
     same, and he cancelled the telephone status conference that
     had been set for later that day, but he also advised that we
     would need to file a motion to extend the deadline.



     I drafted a proposed joint motion, permitting you to take
     the two Miami depositions in December, and sent it to you
     that afternoon. On Friday, you indicated for the very first
     time that you wanted to depose Dana Johnson of
     SuperValu, and said that you wanted to seek this relief
     from the court as well. I told you we would be opposed,
     and said that you could either file the joint motion I drafted,
     limited to Miami, or file a partially opposed motion asking
     for the additional SuperValu deposition. I heard nothing in
     response on Friday or over the weekend. I understand you
     were in surgery yesterday. This morning, you asked us to
     provide dates for Mr. Gonzalez and Mr. Leandro, and
     advised that you would be asking the court to allow you to
     depose not just Dana Johnson but also former MoneyGram
     employee Derya White, whose deposition you had never


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 6 of 49 PageID #:
                                  3420



     mentioned before (and who lives in Georgia, for your
     information).



     The final hearing is in January and yet discovery is still a
     moving target. We have tried repeatedly to accommodate
     you, but will oppose any further depositions, or discovery
     of any kind, other than Mr. Gonzalez and Mr. Leandro. We
     will present Mr. Gonzalez at 10:00 a.m. on Wednesday,
     December 5, and Mr. Leandro at 10:00 a.m. on Thursday,
     December 6, in Ogletree’s Miami office. You may issue
     notices. We are releasing them from other dates that week.
     File what you will, but please indicate that we are opposed
     to extending discovery for anything beyond the limited
     purpose of the Miami depositions.



     If you intend to ask the Court for permission to depose any
     other witnesses, please let me know now, rather than
     continuing to drag it out.



     Thanks.



     John




                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 7 of 49 PageID #:
                                  3421



     John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
     8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
     214-313-2902 | Fax: 214-987-3927
     john.barcus@ogletree.com | www.ogletree.com | Bio




     From: Steve Kardell <skardell@kardelllawgroup.com>
     Sent: Tuesday, October 23, 2018 1:59 PM
     To: Barcus, John M. <john.barcus@ogletreedeakins.com>
     Cc: Denise Devia <ddevia@kardelllawgroup.com>
     Subject: Re: SuperValu depo



     John, we need the dates for the Miami depos. For airline
     reservations. We will have to ask the court for permission
     to depose both Johnson and Derya. We understand you
     oppose.



     (Sent from my iPhone; please excuse typos, etc.)



     Steve Kardell



     KARDELL LAW GROUP

     Direct: 214-616-4654



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 8 of 49 PageID #:
                                  3422



     Secure Fax: 469-729-9926

     Email: skardell@kardelllawgroup.com

     Website:

     http://www.dallaswhistleblowerlawyer.com/




     This e-mail is covered by the Electronic
     Communications Privacy Act, 18 U.S.C. §§
     2510-2521 and is LEGALLY PRIVILEGED. The
     information contained in this e-mail is intended only for
     the individual or entity named above. If the reader of
     this message is not the intended recipient, or the
     employee or agent responsible for delivering it to the
     intended recipient, you are hereby notified any
     dissemination, distribution or copying of this
     communication is STRICTLY PROHIBITED. If you
     have received this communication in error, please
     immediately notify us by telephone (214-707-2466), and
     destroy the original message. Thank You.


     On Oct 23, 2018, at 9:39 AM, Steve Kardell
     <skardell@kardelllawgroup.com> wrote:

     John, surgery went well. Thanks for asking. These are a lot
     of questions, but right now all we need from you are which
     days you want to set aside for both Dom and JMG. That


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 9 of 49 PageID #:
                                  3423



     way Davut can make his airline reservations as soon as
     possible. Later this afternoon I’ll try to get back with you
     on the other questions.



     (Sent from my iPhone; please excuse typos, etc.)



     Steve Kardell



     KARDELL LAW GROUP

     Direct: 214-616-4654

     Secure Fax: 469-729-9926

     Email: skardell@kardelllawgroup.com

     Website:

     http://www.dallaswhistleblowerlawyer.com/




     This e-mail is covered by the Electronic
     Communications Privacy Act, 18 U.S.C. §§
     2510-2521 and is LEGALLY PRIVILEGED. The



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 10 of 49 PageID #:
                                   3424



      information contained in this e-mail is intended only for
      the individual or entity named above. If the reader of
      this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the
      intended recipient, you are hereby notified any
      dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you
      have received this communication in error, please
      immediately notify us by telephone (214-707-2466), and
      destroy the original message. Thank You.


      On Oct 23, 2018, at 9:28 AM, Barcus, John M.
      <john.barcus@ogletree.com> wrote:

      Steve:



      What do you intend to do on the motion to extend the
      discovery deadline for limited purposes? Are you going to
      file the joint motion I sent, which extends the deadline for
      just the two Miami depositions? Or are you going to do as
      you indicated you might last week, and ask the court to
      allow you to take a SuperValu deposition (presumably in
      Minneapolis) after the existing deadline as well? We
      remain opposed to that. Please let us know what you
      decide. Once we have an answer on that, we can figure out
      the order for Mr. Gonzalez and Mr. Leandro. Whichever
      order we end up choosing, we need to lock in the dates
      ASAP (assuming the judge grants the motion or that part of
      the motion). These guys can’t continue to block out an


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 11 of 49 PageID #:
                                   3425



      entire week.



      You are correct that we remain unopposed to Mr. Atik
      making an appearance as co-counsel. I don’t know whether
      that requires a motion/leave or not.



      I hope your surgery was successful.



      John
      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Steve Kardell <skardell@kardelllawgroup.com>
      Sent: Tuesday, October 23, 2018 8:14 AM
      To: Barcus, John M. <john.barcus@ogletreedeakins.com>;
      Denise Devia <ddevia@kardelllawgroup.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: Re: SuperValu depo



      John, did you decide on which day (either before or


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 12 of 49 PageID #:
                                   3426



      after JMG) you want to produce Dom L for his
      deposition



      (Sent from my iPad; please excuse typos, etc.)



      Steve Kardell



      Board Certified Labor & Employment Law; Texas Board of
      Legal Specialization




      KARDELL LAW GROUP

      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654

      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website: http://www.dallaswhistleblowerlawyer.com




                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 13 of 49 PageID #:
                                   3427




      This e-mail is covered by the Electronic
      Communications Privacy Act, 18 U.S.C.
      §§ 2510-2521 and is LEGALLY PRIVILEGED. The
      information contained in this e-mail is intended only for
      the individual or entity named above. If the reader of
      this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the
      intended recipient, you are hereby notified any
      dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you
      have received this communication in error, please
      immediately notify us by telephone (214-707-2466), and
      destroy the original message. Thank You.


      On Oct 19, 2018, at 11:59 AM, Steve Kardell
      <skardell@kardelllawgroup.com> wrote:
      John, I am going to give the General Counsel at Supervalu a courtesy
      call, before we notice the deposition of Dana Johnson. Do you want to be
      in on the call?




      <image001.jpg>



      Steve Kardell




                                                                            Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 14 of 49 PageID #:
                                   3428




      Board Certified Labor & Employment Law; Texas Board
      of Legal Specialization



      <image002.png>


      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654

      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website: www.dallaswhistleblowerlawyer.com
      <image003.jpg>

      <image004.jpg>


      <image001.png>
      <image006.png> <image007.png> <image002.png>




      This e-mail is covered by the Electronic Communications Privacy Act, 18
      U.S.C. §§ 2510-2521 and is LEGALLY PRIVILEGED. The information



                                                                                Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 15 of 49 PageID #:
                                   3429



      contained in this e-mail is intended only for the individual or entity named
      above. If the reader of this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the intended recipient,
      you are hereby notified any dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you have received this
      communication in error, please immediately notify us by telephone
      (214-707-2466), and destroy the original message. Thank You.




      From: Steve Kardell
      Sent: Friday, October 19, 2018 11:47 AM
      To: 'Barcus, John M.' <john.barcus@ogletree.com>;
      Denise Devia <ddevia@kardelllawgroup.com>
      Cc: 'Eisenstat, Gary D.'
      <gary.eisenstat@ogletreedeakins.com>
      Subject: SuperValu depo



      We are looking at the regs. If we don’t ask for an extension
      of the discovery period, do we have to get leave of court to
      take the depo of the Supervalu employee?



      <image001.jpg>



      Steve Kardell



      Board Certified Labor & Employment Law; Texas Board


                                                                                     Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 16 of 49 PageID #:
                                   3430



      of Legal Specialization



      <image002.png>


      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654

      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website: www.dallaswhistleblowerlawyer.com
      <image003.jpg>

      <image004.jpg>


      <image001.png>
      <image006.png> <image007.png> <image002.png>




      This e-mail is covered by the Electronic Communications Privacy Act, 18
      U.S.C. §§ 2510-2521 and is LEGALLY PRIVILEGED. The information
      contained in this e-mail is intended only for the individual or entity named
      above. If the reader of this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the intended recipient,
      you are hereby notified any dissemination, distribution or copying of this



                                                                                     Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 17 of 49 PageID #:
                                   3431



      communication is STRICTLY PROHIBITED. If you have received this
      communication in error, please immediately notify us by telephone
      (214-707-2466), and destroy the original message. Thank You.




      From: Steve Kardell
      Sent: Friday, October 19, 2018 11:24 AM
      To: 'Barcus, John M.' <john.barcus@ogletree.com>;
      Denise Devia <ddevia@kardelllawgroup.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      John, this basically looks fine, but I want to leave open the
      possibility that we might have to ask the court to extend the
      discovery deadline long enough to allow us to take the
      deposition of Dana Johnson at Supervalu‘s headquarters.
      Relevance: as you know, in her deposition, Leah Pfeifer
      indicated that, at least as far she was concerned, the
      primary information that she got from JMG that influenced
      her conclusion (that the seven day grace period should have
      been allowed) was JMG’s statement that the individual that
      JLL interfaced with during his trip to SuperValu was both
      (1) not the chief compliance officer and (2) had only been
      on the job for a short time. We anticipate that Ms.
      Johnson’s testimony will be directly contrary to JMG‘s
      representation to Tyson and Pfeifer, and thus relevant
      evidence in this case.



                                                                          Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 18 of 49 PageID #:
                                   3432




      Consequently, we want to make sure we have the ability to
      take the Johnson deposition, which will require
      coordination with her schedule. Thus, let’s hold on this
      proposed joint motion until we find out when the available
      dates are for deposing her. (I expect you will oppose this
      particular extension, but it needs to be raised along with the
      other agreed issues).



      <image001.jpg>



      Steve Kardell



      Board Certified Labor & Employment Law; Texas Board
      of Legal Specialization



      <image002.png>


      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 19 of 49 PageID #:
                                   3433



      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website: www.dallaswhistleblowerlawyer.com
      <image003.jpg>

      <image004.jpg>


      <image001.png>
      <image006.png> <image007.png> <image002.png>




      This e-mail is covered by the Electronic Communications Privacy Act, 18
      U.S.C. §§ 2510-2521 and is LEGALLY PRIVILEGED. The information
      contained in this e-mail is intended only for the individual or entity named
      above. If the reader of this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the intended recipient,
      you are hereby notified any dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you have received this
      communication in error, please immediately notify us by telephone
      (214-707-2466), and destroy the original message. Thank You.




      From: Barcus, John M. <john.barcus@ogletree.com>
      Sent: Thursday, October 18, 2018 1:57 PM
      To: Steve Kardell <skardell@kardelllawgroup.com>;
      Denise Devia <ddevia@kardelllawgroup.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.


                                                                                     Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 20 of 49 PageID #:
                                   3434



      MoneyGram Intl.; Emergency motion; filing procedure



      Steve:



      If this works for you, I’ll get permission to fax file, and
      then get it filed. Please let us know which dates during the
      week of December 3-7 you want, as soon as possible. We
      would like to avoid Monday, December 3, as it would
      require weekend travel.



      Thanks.



      John



      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Barcus, John M.
      Sent: Thursday, October 18, 2018 12:45 PM
      To: Steve Kardell <skardell@kardelllawgroup.com>


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 21 of 49 PageID #:
                                   3435



      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: FW: Case No. 2018-SOX-00004; Lozada-Leoni
      v. MoneyGram Intl.; Emergency motion; filing procedure



      Steve – I will prepare a short motion extending discovery
      for purposes of completing the Miami depositions, and
      send it to you for approval.



      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Thursday, October 18, 2018 12:38 PM
      To: Barcus, John M. <john.barcus@ogletreedeakins.com>;
      Denise Devia <ddevia@kardelllawgroup.com>; Eisenstat,
      Gary D. <gary.eisenstat@ogletreedeakins.com>; Steve
      Kardell <skardell@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Judge Daly appreciates that the parties have amicably
      resolved this issue and believes a teleconference is no



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 22 of 49 PageID #:
                                   3436



      longer necessary.



      As the parties are aware, the discovery deadline is
      November 11, 2018. The parties should jointly file a
      motion to extend the discovery period to a date after the
      depositions will be completed. However, please be advised
      that the record will not be left open post-hearing for
      additional evidentiary submissions.



      From: Barcus, John M. <john.barcus@ogletree.com>
      Sent: Thursday, October 18, 2018 12:28 PM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>;
      Denise Devia <ddevia@kardelllawgroup.com>; Eisenstat,
      Gary D. <gary.eisenstat@ogletreedeakins.com>; Steve
      Kardell <skardell@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Mr. Ross:



      The parties have concluded the deposition scheduled for
      today in this case. After the deposition, the parties came to
      an agreement that Respondent will agree to present the two
      Miami deponents (Domh Leandro and Juan Manuel



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 23 of 49 PageID #:
                                   3437



      Gonzalez) for deposition after the close of discovery, in
      Miami, on back-to-back days during the first week of
      December. Mr. Kardell indicated that another attorney may
      make an appearance as co-counsel of record for
      Complainant, and Respondent agreed that if that comes to
      pass, Respondent will have no objection to that attorney
      taking the depositions. Unless the Court still wishes to hold
      the teleconference for other reasons, from the perspective
      of the parties, there is no further need for a teleconference
      this afternoon. Please let us know how the Court wishes to
      proceed.



      Thank you.



      John Barcus



      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Wednesday, October 17, 2018 4:03 PM
      To: Barcus, John M. <john.barcus@ogletreedeakins.com>;
      Denise Devia <ddevia@kardelllawgroup.com>; Eisenstat,
      Gary D. <gary.eisenstat@ogletreedeakins.com>; Steve

                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 24 of 49 PageID #:
                                   3438



      Kardell <skardell@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      This email confirms Judge Daly will hold the conference
      call tomorrow at 2:00 p.m. central time. Please see the
      Notice of Case Assignment and Prehearing Order for
      instructions to initiate the teleconference.



      From: Barcus, John M. <john.barcus@ogletree.com>
      Sent: Wednesday, October 17, 2018 3:53 PM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>;
      Denise Devia <ddevia@kardelllawgroup.com>; Eisenstat,
      Gary D. <gary.eisenstat@ogletreedeakins.com>; Steve
      Kardell <skardell@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Mr. Ross:



      In response to your prior email, I am available at 2:00
      tomorrow for the teleconference. If we have not completed
      the deposition by that time, I am sure we can take a break
      for the teleconference. I will let Mr. Kardell respond for



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 25 of 49 PageID #:
                                   3439



      himself, in the event his view is different than mine.



      John Barcus



      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Wednesday, October 17, 2018 2:40 PM
      To: Denise Devia <ddevia@kardelllawgroup.com>;
      Barcus, John M. <john.barcus@ogletreedeakins.com>;
      Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>;
      Barcus, John M. <john.barcus@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      These documents must be transmitted by fax for them to be
      considered filed. I am unable to accept filings by email. Fax
      filing is authorized.



      Also, please be advised Judge Daly will not be conducting
      a “hearing” tomorrow by telephone. This will be an


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 26 of 49 PageID #:
                                   3440



      informal status case teleconference. There will not be a
      court reporter transcribing the teleconference.



      From: Denise Devia <ddevia@kardelllawgroup.com>
      Sent: Wednesday, October 17, 2018 2:26 PM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>;
      Barcus, John M. <john.barcus@ogletree.com>; Eisenstat,
      Gary D. <gary.eisenstat@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Dear Mr. Ross,



      Enclosed please find the above.



      I understand we have a telephone hearing set for 2pm
      tomorrow.




                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 27 of 49 PageID #:
                                   3441



      <image001.jpg>



      Steve Kardell



      Board Certified Labor & Employment Law; Texas Board
      of Legal Specialization



      <image002.png>


      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654

      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website: www.dallaswhistleblowerlawyer.com
      <image003.jpg>

      <image009.jpg>



      <image001.png>


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 28 of 49 PageID #:
                                   3442



      <image006.png> <image007.png> <image002.png>




      This e-mail is covered by the Electronic Communications Privacy Act, 18
      U.S.C. §§ 2510-2521 and is LEGALLY PRIVILEGED. The information
      contained in this e-mail is intended only for the individual or entity named
      above. If the reader of this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the intended recipient,
      you are hereby notified any dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you have received this
      communication in error, please immediately notify us by telephone
      (214-707-2466), and destroy the original message. Thank You.




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Wednesday, October 17, 2018 2:17 PM
      To: Barcus, John M. <john.barcus@ogletree.com>; Steve
      Kardell <skardell@kardelllawgroup.com>; Eisenstat, Gary
      D. <gary.eisenstat@ogletreedeakins.com>; Denise Devia
      <ddevia@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Mr. Kardell and Mr. Barcus - please confirm your
      availability for 2:00 p.m. central time tomorrow afternoon
      for a teleconference.



      From: Barcus, John M. <john.barcus@ogletree.com>


                                                                                     Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 29 of 49 PageID #:
                                   3443



      Sent: Wednesday, October 17, 2018 12:04 PM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>;
      Steve Kardell <skardell@kardelllawgroup.com>; Eisenstat,
      Gary D. <gary.eisenstat@ogletreedeakins.com>; Denise
      Devia <ddevia@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Mr. Ross:



      Respondent is unclear on the purpose of the proposed
      telephone status conference. If, as Mr. Kardell indicated in
      response to your first email today, the only reason
      Complainant wants to hold the telephone conference was to
      discuss the issue of whether Complainant himself would be
      permitted to conduct the Miami depositions, my
      understanding is that the Judge has already ruled on that
      request by way of this morning’s order. In light of that
      decision, I am unsure why a telephone status conference is
      necessary, and would appreciate clarification on the
      subject(s) to be discussed, so that I may be prepared to
      discuss them.



      Regarding timing, we have a deposition scheduled in this
      case tomorrow at 10:00CT. I am sure we could take a break
      during the deposition to have the telephone status


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 30 of 49 PageID #:
                                   3444



      conference. I would also be available on October 23.



      Thank you.



      John Barcus



      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Wednesday, October 17, 2018 11:36 AM
      To: Steve Kardell <skardell@kardelllawgroup.com>;
      Barcus, John M. <john.barcus@ogletreedeakins.com>;
      Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>;
      Denise Devia <ddevia@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Please advise if you are available tomorrow afternoon (and
      what times) for a case status teleconference. If both parties
      are not available tomorrow afternoon, please advise your
      availability for Tuesday, October 23 at 10:30 a.m. central


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 31 of 49 PageID #:
                                   3445



      time.



      From: Steve Kardell <skardell@kardelllawgroup.com>
      Sent: Wednesday, October 17, 2018 10:14 AM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Cc: Barcus, John M. <john.barcus@ogletree.com>;
      Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>;
      Denise Devia <ddevia@kardelllawgroup.com>
      Subject: Re: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      I am in court today, so I apologize for the brevity of this
      response.

      All we need is (1).



      To make it even simpler, all we are asking for is an order
      from the judge allowing Complainant to take two
      depositions in Miami on or about November 2. Without
      such an order, those two key depositions can’t be taken
      within the discovery period, since I’ll still be recuperating
      from surgery during that time.

      I don’t even think a telephone hearing is necessary at this
      point, since Respondent has fully articulated their specious
      reasons for opposing our reasonable suggestion on how to


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 32 of 49 PageID #:
                                   3446



      handle this problem.



      Time is somewhat of the essence here, given the need to
      make airline reservations.



      (Sent from my iPhone; please excuse typos, etc.)



      Steve Kardell



      KARDELL LAW GROUP

      Direct: 214-616-4654

      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website:

      http://www.dallaswhistleblowerlawyer.com/




      This e-mail is covered by the Electronic


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 33 of 49 PageID #:
                                   3447



      Communications Privacy Act, 18 U.S.C. §§
      2510-2521 and is LEGALLY PRIVILEGED. The
      information contained in this e-mail is intended only for
      the individual or entity named above. If the reader of
      this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the
      intended recipient, you are hereby notified any
      dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you
      have received this communication in error, please
      immediately notify us by telephone (214-707-2466), and
      destroy the original message. Thank You.


      On Oct 17, 2018, at 9:24 AM, Ross, Allen L. - OALJ
      <Ross.Allen.L@dol.gov> wrote:

      Please see the attached Order issued by Judge Daly
      yesterday.



      Judge Daly is in receipt of “Complainant’s Motion for
      Telephone Hearing (Emergency Discovery Motion)” filed
      on October 16, 2018. Additional clarification is needed
      regarding the requests made in the motion. Mr. Kardell,
      please advise whether (1) Complainant is requesting a case
      status teleconference with the judge to informally discuss
      current pending matters, or (2) Complainant is requesting
      an on-the-record motion session in which Complainant will
      make legal arguments seeking formal relief. If Complainant
      is seeking an informal status teleconference, then Judge


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 34 of 49 PageID #:
                                   3448



      Daly is willing to schedule it at a mutually agreeable time
      for the parties. If Complainant is requesting an on-the-
      record hearing session, then it will not be conducted
      telephonically and will be scheduled to occur in person in
      Austin or Covington, Louisiana at a later date. Please
      clarify your motion at your earliest convenience.



      From: Ross, Allen L. - OALJ
      Sent: Friday, October 12, 2018 12:10 PM
      To: 'Barcus, John M.' <john.barcus@ogletree.com>
      Cc: Steve Kardell <skardell@kardelllawgroup.com>;
      Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>;
      ddevia@kardelllawgroup.com
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Respondent may file a reply by fax. As of now, Judge Daly
      is not in receipt of a motion to withdraw from
      Complainant’s counsel.



      From: Barcus, John M. <john.barcus@ogletree.com>
      Sent: Friday, October 12, 2018 12:05 PM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Cc: Steve Kardell <skardell@kardelllawgroup.com>;
      Eisenstat, Gary D. <gary.eisenstat@ogletreedeakins.com>;
      ddevia@kardelllawgroup.com


                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 35 of 49 PageID #:
                                   3449



      Subject: Re: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Mr. Ross:



      MoneyGram respectfully requests permission to fax-file its
      response, and that it have until the end of the day on
      Monday to do so (on the assumption that the motion is filed
      today).



      In addition, as a point of clarification for all involved.
      Counsel for the complainant advised at the conclusion of a
      deposition on Wednesday that he would be withdrawing
      and that complainant would be proceeding pro se. I have
      seen no motion to withdraw and assume one has not been
      filed. I would request that Mr. Kardell or his office confirm
      that he continues to represent the complainant and that no
      motion to withdraw has been filed.



      Thank you.



      John Barcus



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 36 of 49 PageID #:
                                   3450



      Sent from my iPhone


      On Oct 12, 2018, at 11:06 AM, Ross, Allen L. - OALJ
      <Ross.Allen.L@dol.gov> wrote:

      You may file the motion by fax. Judge Daly will not hold a
      teleconference without the filing of a motion.



      However, please be aware that the Judge will likely deny
      any request to hold a teleconference unless the motion
      thoroughly sets forth the issues in dispute.



      From: Steve Kardell <skardell@kardelllawgroup.com>
      Sent: Friday, October 12, 2018 10:45 AM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>;
      Barcus, John M. <john.barcus@ogletree.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Emergency motion; filing procedure



      Mr. Ross, today we are filing an emergency motion,
      requesting a telephone hearing on various discovery
      disputes. We would like to get a telephone hearing as soon
      as possible. Do we have permission to file this Motion via



                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 37 of 49 PageID #:
                                   3451



      email (in addition to standard/regular mail)?



      Alternatively, would it be possible to just get a telephone
      hearing set without having to file a formal motion? Because
      our discovery window is quickly closing, this needs to be
      addressed fairly quickly.



      <image001.jpg>



      Steve Kardell



      Board Certified Labor & Employment Law; Texas Board
      of Legal Specialization



      <image002.png>


      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654




                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 38 of 49 PageID #:
                                   3452



      Secure Fax: 469-729-9926

      Email: skardell@kardelllawgroup.com

      Website: www.dallaswhistleblowerlawyer.com
      <image003.jpg>

      <image004.jpg>


      <image005.png>
      <image006.png> <image001.png> <image008.png>




      This e-mail is covered by the Electronic Communications Privacy Act, 18
      U.S.C. §§ 2510-2521 and is LEGALLY PRIVILEGED. The information
      contained in this e-mail is intended only for the individual or entity named
      above. If the reader of this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the intended recipient,
      you are hereby notified any dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you have received this
      communication in error, please immediately notify us by telephone
      (214-707-2466), and destroy the original message. Thank You.




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Wednesday, August 1, 2018 8:10 AM
      To: Barcus, John M. <john.barcus@ogletree.com>; Steve
      Kardell <skardell@kardelllawgroup.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.


                                                                                     Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 39 of 49 PageID #:
                                   3453



      MoneyGram Intl.; Telephone status conference



      At 10:00 a.m. central time this morning, I will call your
      office phone number to initiate the teleconference. If you
      would like me to call you at a different phone number,
      please let me know. Thank you.



      From: Barcus, John M. <john.barcus@ogletree.com>
      Sent: Tuesday, July 31, 2018 10:54 AM
      To: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>;
      Steve Kardell <skardell@kardelllawgroup.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozada-Leoni v.
      MoneyGram Intl.; Telephone status conference



      Mr. Ross:



      We have a telephone status conference scheduled for 10:00
      a.m. tomorrow in the referenced matter. Will the court be
      providing dial-in information? If not, I’m happy to do it.




                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 40 of 49 PageID #:
                                   3454



      Thanks.



      John
      John M. Barcus | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      8117 Preston Road, Suite 500 | Dallas, TX 75225 | Telephone:
      214-313-2902 | Fax: 214-987-3927
      john.barcus@ogletree.com | www.ogletree.com | Bio




      From: Ross, Allen L. - OALJ <Ross.Allen.L@dol.gov>
      Sent: Monday, March 12, 2018 4:27 PM
      To: Steve Kardell <skardell@kardelllawgroup.com>
      Cc: Eisenstat, Gary D.
      <gary.eisenstat@ogletreedeakins.com>; Barcus, John M.
      <john.barcus@ogletreedeakins.com>; Adrienne Donoho
      <ADonoho@kardelllawgroup.com>
      Subject: RE: Case No. 2018-SOX-00004; Lozado-Leoni v.
      MoneyGram Intl.; Respondent's Concerns Regarding Use
      of Matrices in Original Complaint.



      I have discussed each party’s email and concerns with Judge Daly.
      He appreciates each party’s attempt to comply with the Notice of
      Case Assignment issued in this case. He has reviewed
      Complainant’s Pleading Complaint, and agrees it is unwieldy and
      confusing in its current form. Therefore, the judge directs the
      following action:




                                                                        Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 41 of 49 PageID #:
                                   3455



        1. Complainant shall file a document titled “Amended
      Complaint.” In the Amended Complaint, counsel shall refrain from
      the use of undesignated columns and rows in an attempt to identify
      alleged action by the Complainant or conduct by Respondent and
      correlate it to some responsive action.


        2. The Amended Complaint (and all filings in this case) shall be
      single-sided. Each section, subsection, paragraph and subparagraph
      shall be assigned a number or letter designator.


        3. In one section of the Amended Complaint - titled “Incidents
      of Protected Activity” - Complainant shall specifically and
      separately enumerate each individual action done by Complainant
      that he believes constitutes a protected activity. Thus if
      Complainant asserts 20 distinct events of protected activity, then
      the section will have 20 individually enumerated subsections that
      describe the protected activity.


        4. A separate section of the Amended Complaint shall be titled
      “Adverse Action.” Complainant shall identify each distinct and
      separate type of adverse action that he alleges Respondent took
      against him.


       5. Complainant’s Amended Complaint is due COB 3/23/18.


        6. Respondent’s shall file its Complaint Response by COB
      4/6/18.


       7. No fax filings are authorized.




                                                                           Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 42 of 49 PageID #:
                                   3456



      Thank you,

      Allen Ross




      From: Steve Kardell [mailto:skardell@kardelllawgroup.com]
      Sent: Monday, March 12, 2018 12:46 PM
      To: Ross, Allen L. - OALJ
      Cc: Gary D Eisenstat - Ogletree Deakins (gary.eisenstat@ogletree.com);
      John M. Barcus - Ogletree Deakins (john.barcus@ogletree.com);
      Adrienne Donoho
      Subject: Case No. 2018-SOX-00004; Lozado-Leoni v. MoneyGram Intl.;
      Respondent's Concerns Regarding Use of Matrices in Original Complaint.




      Mr. Ross,



      Here is our (Complainant’s) suggestion on how to resolve
      the matrix issue mentioned below:




                                                                           Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 43 of 49 PageID #:
                                   3457



       First, as you may recall,
       under the Notice of
       Hearing Date and Filing
       Deadlines (“Notice”),
       Complainant was to have
       filed his Complaint on
       March 1, 2018, (actually
       before the hearing,
       originally) consistent with
       the requirements set forth
       in Section III of the
       Notice.
       Upon Complainant’s
       Motion, the Court
       extended that filing
       deadline to March 5,
       2018. In light of this
       extension, and subject to
       the second item below,
       Respondent intends to
       request a similar five-day
       extension to file its
       responsive pleading, from
       March 16, 2018, until
       March 21, 2018.
       Complainant does not
       oppose this extension and
       Respondent would ask the
       Court’s permission to file
       that request for an
       extension and other
       pleadings in this case, by
       facsimile. Would you
       kindly advise if
       Respondent may file
       pleadings in this matter by
       facsimile?
       Second, Section III of the
       Notice requires
       Complainant’s Complaint                                          Exh 1
       to have included certain
        kindly advise if
Case 4:20-cv-00068-RWS-CMC  Document 149-1 Filed 12/18/20 Page 44 of 49 PageID #:
        Respondent may file         3458
       pleadings in this matter by
       facsimile?
       Second, Section III of the
       Notice requires
       Complainant’s Complaint
       to have included certain
       specific information in it.
       Section IV of the Notice
       likewise requires the
       Response to the Complaint
       also to include specific
       information in it. Under
       subsection 1), Respondent
       must admit to or deny the
       occurrence of each
       protective activity asserted
       in the Complaint.
       As currently formatted, the
       Complaint includes
       several sections, many of
       which contain numerous
       unnumbered paragraphs
       within each one, such as a
       “Cast of Characters,” and
       two different sets of
       matrices, Sections III and
       IV of the Complaint.
       The second matrix
       (Section IV) includes four
       columns for each “date”
       including the Event, the
       Specifics, if there was an
       “Internal Complaint,” and
       “Notes.” Counsel for           We do not
       Respondent has never seen      dispute that this
       any federal court or           creates
       administrative pleading        somewhat of a
       that resembles this format     challenge with
       and it is not possible or      regard to
       practical to file an answer    Respondent’s
       to allegations made in         answer.
       matrix form that allows                                           Exh 1
       one to properly admit or
        “Cast of Characters,”Document
Case 4:20-cv-00068-RWS-CMC    and     149-1 Filed 12/18/20 Page 45 of 49 PageID #:
        two different sets of        3459
       matrices, Sections III and
       IV of the Complaint.
       The second matrix
       (Section IV) includes four
       columns for each “date”
       including the Event, the
       Specifics, if there was an
       “Internal Complaint,” and
       “Notes.” Counsel for           We do not
       Respondent has never seen      dispute that this
       any federal court or           creates
       administrative pleading        somewhat of a
       that resembles this format     challenge with
       and it is not possible or      regard to
       practical to file an answer    Respondent’s
       to allegations made in         answer.
       matrix form that allows
       one to properly admit or
       deny such allegations
       appearing in matrix form.
       The undersigned has            Counsel for
       discussed this issue with      Complainant
       Complainant’s counsel          agrees and
       who understands                intends on filing
       Respondent’s concern and       an Amended
       is willing to help resolve     Complaint
       this issue. He also thinks     (reflecting the
       the matrix is helpful.         suggested
                                      changes) by
                                      COB tomorrow,
                                      March 13, 2018.
       Respondent would
       respectfully request a
       hearing with the Court to
       address the format of the
       Complaint in light of the
       requirements in Sections
       III and IV of the Notice.
       At a minimum, Respondent       Counsel for
       seeks the Court’s guidance     Complainant is
       on the format of an answer     in the process of
       or response that contains      drafting an                         Exh 1
       the required information       Amended
        address the format of Document
Case 4:20-cv-00068-RWS-CMC     the     149-1 Filed 12/18/20 Page 46 of 49 PageID #:
        Complaint in light of the     3460
       requirements in Sections
       III and IV of the Notice.
       At a minimum, Respondent       Counsel for
       seeks the Court’s guidance     Complainant is
       on the format of an answer     in the process of
       or response that contains      drafting an
       the required information       Amended
       from Section IV of the         Complaint with
       Notice, and does so in a       the necessary
       proper format that is          revisions
       useful to the Court and        mentioned here.
       also does not require
       Respondent to spend
       hundreds of hours
       attempting to respond to
       allegations listed in matrix
       format or unnumbered
       paragraphs. FRCP 10
       makes the form of
       pleadings very simple and
       clear, and Respondent
       respectfully suggests that
       using Rule 10 for both
       parties when providing the
       information required
       under Sections III and IV
       of the Notice would be
       more appropriate.
       Please advise if the Court     Consequently,
       will have such a hearing       we do not feel a
       and when that might            hearing is
       occur. Thank you in            necessary at this
       advance.                       time. We
                                      suggest that
                                      Counsel for
                                      Respondent
                                      reevaluate their
                                      request after
                                      they have had a
                                      chance to see
                                      the revisions.
                                                                           Exh 1
        information required Document 149-1 Filed 12/18/20 Page 47 of 49 PageID #:
Case 4:20-cv-00068-RWS-CMC
        under Sections III and IV    3461
       of the Notice would be
       more appropriate.
       Please advise if the Court     Consequently,
       will have such a hearing       we do not feel a
       and when that might            hearing is
       occur. Thank you in            necessary at this
       advance.                       time. We
                                      suggest that
                                      Counsel for
                                      Respondent
                                      reevaluate their
                                      request after
                                      they have had a
                                      chance to see
                                      the revisions.



      <image001.jpg>



      Steve Kardell



      <image002.png>



      4514 Cole Avenue, Suite 600
      Dallas, Texas 75205

      Direct: 214-616-4654

      Secure Fax: 469-729-9926



                                                                          Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 48 of 49 PageID #:
                                   3462



      Email: skardell@kardelllawgroup.com

      Websites: http://www.dallaswhistleblowerlawyer.com/


      This e-mail is covered by the Electronic
      Communications Privacy Act, 18 U.S.C.
      §§ 2510-2521 and is LEGALLY PRIVILEGED. The
      information contained in this e-mail is intended only for
      the individual or entity named above. If the reader of
      this message is not the intended recipient, or the
      employee or agent responsible for delivering it to the
      intended recipient, you are hereby notified any
      dissemination, distribution or copying of this
      communication is STRICTLY PROHIBITED. If you
      have received this communication in error, please
      immediately notify us by telephone (214-707-2466), and
      destroy the original message. Thank You.


      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.

      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.


      <LOZADA-
      LEONI_JUAN_v_MONEYGRAM_INTERNATIO_2018SOX000
      04_(OCT_16_2018)_153241_ORDER_SD_201810171053.pdf>
      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message




                                                                                                          Exh 1
Case 4:20-cv-00068-RWS-CMC Document 149-1 Filed 12/18/20 Page 49 of 49 PageID #:
                                   3463


      is prohibited.

      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.

      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.

      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.

      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.

      This transmission is intended only for the proper recipient(s). It is confidential and may contain
      attorney-client privileged information. If you are not the proper recipient, please notify the sender
      immediately and delete this message. Any unauthorized review, copying, or use of this message
      is prohibited.




                                                                                                          Exh 1
